Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed July 16, 2020. A preliminary amendment was filed July 16, 2020 to amend claims 1-4, 8-15, and 19. Claims 5-7, 16-18, and 20-28 were preliminarily cancelled. Claims 1-4, 8-15, and 19 are pending in this application.

Claim Objections
Claim(s) 1-4, 8, 10-11, 13-15, and 19 is/are objected to because it is unclear if the limitation proceeding the “and/or” is inclusive of the limitation prior to it or not. To alleviate any confusion, applicant(s) are urged to selectively amend the limitation to "and” or “or”, but not “and/or”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choyi et al. (US 2018/0183802 A1).
With respect to claim 1, Choyi discloses a method performed by a client node configured to assume a client role in a particular message exchange with a server node (Abstract), the method comprising: 
determining, from a resource directory node that stores information about resources ([0317]-[0318], Figure 24, resource directory creates entries for resources, which includes data such as ID and certificate of resource), security capabilities and/or security preferences of a server node that hosts a resource ([0061] and [0121], client evaluates security mechanism needed to access resource); and 
setting up a secured connection with the server node using the determined security capabilities and/or security preferences ([0122], obtaining resource in a seamless manner).
With respect to claim 2, Choyi discloses the method of claim 1, wherein setting up the secured connection comprises initiating setup of the secured connection according to the security capabilities and/or security preferences of the server node ([0121]-[0122], evaluated security mechanism is used for allowing access to resources).
With respect to claim 3, Choyi discloses the method of claim 1,wherein said determining comprises:
transmitting, from the client node to the resource directory node, a request for information about resources or server node associated with one or more certain target attributes ([0158], client queries resource listing entity for location information of resource and security mechanism), wherein the target attributes include certain security capabilities and/or security preferences ([0158]); and 
receiving a response from the resource directory node identifying the server node, or one or more resources hosted by the server node, as being associated with the one or more certain target attributes ([0158]).
With respect to claim 4, Choyi discloses the method of claim 1, wherein said determining comprises: 
transmitting, from the client node to the resource directory node, a request for information about resources or serve nodes associated with one or more certain target attributes ([0158]); and 
receiving a response from the resource directory node that identifies the server node, or one or more resources hosted by the server node, as being associated with the one or more certain target attributes and that includes information indicating the security capabilities and/or security preferences of the server node ([0158]).
With respect to claim 8, Choyi discloses the method of claim 1, wherein the client node and/or the server node is a machine-to-machine device and/or an internet-of-things (IoT) node ([0003] and [0054]).
With respect to claim 9, Choyi discloses the method of claim 1, wherein the client node and the server node are configured to communicate using a constrained application protocol (CoAP) ([0085]).
With respect to claim 10, Choyi discloses a method performed by a server node configured to assume a server role in a particular message exchange with a client node (Abstract), the method comprising:
registering, with a resource directory node, security capabilities and/or security preferences of the server node, as well as information about a resource that the server node hosts (Abstract, [0061], and [0317], security mechanism (SAM) is registered and established for providing access to resources).
With respect to claim 11, Choyi discloses the method of claim 10, wherein the security capabilities and/or security preferences indicate a type and/or version of a security protocol that the server node supports ([0274]).
With respect to claim 12, Choyi discloses the method of claim 10, wherein the security capabilities and/or security preferences indicate a version of a Transport Layer Security (TLS) protocol or Datagram TLS (DTLS)protocol that the server node supports ([0154]).
With respect to claim 13, Choyi discloses the method of claim 10, wherein the security capabilities and/or security preferences indicate one or more cipher suites preferred by the server node and/or one or more key agreement protocols preferred by the server node ([0173]-[0174], security requirements define supported protocols).
With respect to claim 14, Choyi discloses the method of claim 10, wherein the security capabilities and/or security preferences indicate one or more key exchange algorithms, one or more encryption algorithms, one or more signature algorithms, and/or one or more message authentication code (MAC) algorithms ([0173]-[0174] and [0268]).
	With respect to claim(s) 15 and 19, the client node and server node of claim(s) 15 and 19 does/do not limit or further define over the method of claim(s) 1. The limitations of claim(s) 15 and 19 is/are essentially similar to the limitations of claim(s) 1. Therefore, claim(s) 15 and 19 is/are rejected for the same reasons as claim(s) 1. Please see rejection above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 6, 2022